Title: To Thomas Jefferson from George Lee Turberville, 12 February 1781
From: Turberville, George Lee
To: Jefferson, Thomas



May it please your Excellency
Post at Sandy Point Feby. 12th. 1781

I am this moment informed that the guard sent to Richmond with the British Prisoners (consigned by Genl. Nelson’s order, to the care and direction of Baron Steüben) have been Furlough’d by your Excellencies order. It has reduced me to a situation not a little disagreeable, as I am now commanded by Genl. Nelson to return them to Williamsburg, and from the Delay of the guard I am unable to ascertain where they may at this period be station’d. I flatter myself that your Excellency will be pleased to give me timely instructions, or in what manner I am to proceed in regard to them, that is whether I must weaken this Post, (already too intolerably weak) by sending a detachment to Richmond to conduct them to Wmsburg. or whether I may expect that Your Excellency will cause them to be conducted by some other party, agreeable to the Baron’s desire that Genl. Nelson might endeavour to effect an exchange of them. The Post I command at is of very great importance as the Principle station to effect a communication with the counties on the North and South Sides of James river. I am at present reduced to the small number of Seventy effectives which when I consider that the counties of Hanover and Henrico compose the Regiment really astonishes me. Desertion is so prevalent that at least  Sixty have left the Post since I occupy’d it, altogether (I beleive) actuated by pusillanimity and fear that they were to pass the River and come to immediate Action. This post (unless I am speedily recruited) cannot be depended on as secure. Cou’d it be possible to reinforce it by any Edict from your Excellency I make no doubt but the Feild Officers in the Abovenamed counties will receive your Excellencies command immediately to dispatch the Furlough’d Soldiers with Deserters to me.
I am totally at a loss how to punish Desertion at present. As the State Militia Laws are expired I am induced to think that they may be tried and punished according to the Martial Law by Congress established. Your Excellencies opinion on this head as well as any mode by which that worst of Military evils may in some measure be cured will render essential service.
I hope your Excellency will excuse the length of this Epistle. I have the honor to be with becoming respect Yr Excellency’s Most Obedt. Servant,

Geo. Lee Turberville Major

 
There is a material post that ought to be occupied about four miles from this place. ’Tis impossible that infantry can do it. If twelve horse might by your Excellencies Order be raised by impress and Swords alone furnished I coud mount them immediately. The post I mean is Dancing point from whence James Town may be seen.
GLT

